Citation Nr: 1032422	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-39 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right arm 
tendonitis.

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1976 to July 
1979 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina. 

The Veteran testified before the undersigned at a hearing in 
January 2009.  A transcript is of record.

The Veteran has submitted new evidence in the form of medical 
records, which relates to the issues on appeal.  The Veteran 
specifically waived his right to have the RO consider this 
evidence in the first instance.  38 C.F.R. § 20.1304(c) (2009).  

The case was remanded in April 2009 to obtain additional private 
medical records identified by the Veteran and to afford him a new 
VA examination.  As discussed in detail below, additional medical 
records were not obtained due to the Veteran failing to submit an 
authorization for release form.  The Veteran was afforded a new 
VA examination.  A review of the record indicates that aside from 
medical records not being obtained, the remand directives were 
substantially complied.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

The issue of an increased rating for posttraumatic stress 
disorder (PTSD) has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for 
hypertension and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 7, 2009, the Veteran's service-connected right 
arm tendinitis was manifested by no more than evidence of 
subdeltoid calcific peritendonitis upon X-ray examination with 
pain at the extreme limits of normal shoulder motion.

2.  From July 7, 2009, the Veteran's service-connected right arm 
tendinitis is manifested by limitation of motion the right arm at 
shoulder level.

3.  The Veteran's service-connected mechanical low back pain is 
manifested by no more than limitation of thoracolumbar spine 
flexion to 70 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right 
arm tendinitis prior to July 7, 2009, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5024, 5201 (2009).

2.  The criteria for a 20 rating for right arm tendinitis from 
July 7, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5024, 5201 (2009).

3.  The criteria for a rating in excess of 10 percent for 
mechanical low back pain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in March 2007, 
before the initial adjudication of the claims, and again in March 
2009 and January 2010.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The notification included the criteria for assigning disability 
ratings and for award of an effective date, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a 
statement of the case (SOC) and supplemental statements of the 
case (SSOC) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.

The Veteran was notified in correspondence dated in May 2008, May 
2009, and January 2010 that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, Social Security Administration 
(SSA) records, and medical opinions pertinent to his claims.  The 
Board observes that the issues were remanded in April 2009, in 
part, to obtain additional medical records identified by the 
Veteran.  The May 2009 and January 2010 VCAA notifications 
included release forms for the Veteran to return to the AMC so 
that additional private records could be obtained.  However, the 
Veteran did not submit any signed release forms.  Accordingly, no 
additional private records in regards to the Veteran's claims 
were received.  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the duty to assist is not a one-
way street.  If a veteran wishes help in developing his claim, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA has no duty to inform or assist that was unmet.

VA opinions with respect to the rating question issues on appeal 
were obtained in March 2007 and July 2009.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate for rating 
purposes as they considered all of the pertinent evidence of 
record, to include the Veteran's post-service treatment records 
and reported symptoms, and provide the medical information 
necessary to apply the appropriate rating criteria.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the rating 
question issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

The Veteran contends that his disabilities are more disabling 
than reflected by the present evaluations.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disabilities.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
a staged rating is warranted for the Veteran's right arm.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Right Arm Tendonitis

The RO has rated the Veteran's right arm disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis.  Diagnostic 
Code 5024 in turn calls for the disability to be rated on 
limitation of motion of the affected parts, as degenerative 
arthritis.   38 C.F.R. § 4.71a, Diagnostic Code 5024 (2009).

Under Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, the disability is to be rated as follows: 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, 20 percent; with x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Range of motion of the arm is evaluated under Diagnostic Code 
5201.  The Veteran is right hand dominant; accordingly, ratings 
for the major arm apply.  Under Diagnostic Code 5201, limitation 
of motion of the arm, a 20 percent rating is warranted when 
motion is limited to shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating is warranted when motion 
is limited to midway between side and shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2009).

The normal range of motion of the shoulder is 180 degrees of 
forward flexion; 180 degrees of abduction; 90 degrees of external 
rotation; and 90 degrees of internal rotation.  38 C.F.R. § 
4.71a, Plate I (2009).

Range of motion of the forearm is rated under Diagnostic Code 
5206, limitation of flexion, and Diagnostic Code 5207, limitation 
of extension.  Under Diagnostic Code 5206, a 20 percent rating 
requires that flexion be limited to 90 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206 (2009).  Under Diagnostic Code 
5207, a 20 percent rating requires that extension be limited to 
75 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2009).

The normal range of motion of the forearm is 145 degrees of 
forward flexion for the elbow; zero degrees of extension for the 
elbow; 80 degrees of pronation for the forearm; and 85 degrees of 
supination for the forearm.  38 C.F.R. § 4.71a, Plate I.

The Veteran reported recurrent pain in the deltoid region, more 
shoulder than arm, especially with strenuous use at a March 2007 
VA examination.  His activities of daily living were not 
impaired.  Range of motion testing revealed 180 degrees of 
abduction; 180 degrees of forward flexion; 90 degrees of external 
rotation; and 90 degrees of internal rotation.  The Veteran had 
pain at all the extremes.  Strength of shoulder movement was 
normal.  There were no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner noted that x-rays done in August 2006 showed subdeltoid 
calcific peritendinitis.  The Veteran was diagnosed with 
subdeltoid calcific tendinitis.

The Veteran submitted an incomplete private examination dated in 
November 2007.  The Veteran reported numbness and tingling in the 
right upper extremity down into the lateral arm and forearm, 
posterior hand into thumb and five fingers.  He reported an 
aching/sore pain in the right upper extremity that was constant 
and increased with lifting.  His current pain level was reported 
to be five on a scale of one to ten (5/10), with the worst level 
reported to be 7/10 and the best level reported to be 4/10.  He 
reported aggravating factors of lying down, turning a steering 
wheel, driving, and lifting overhead activities.  Functional 
limitations included not being able to lift over ten pounds, 
driving, and overhead activities.  Range of motion testing 
revealed 110 degrees of active flexion and 141 degrees of passive 
flexion; 46 degrees of active extension; 82 degrees of active 
abduction and 135 degrees of passive abduction; 64 degrees of 
active external rotation and 66 degrees of passive external 
rotation; 34 degrees of active internal rotation and 37 degrees 
of passive internal rotation.  Positive Waddell's non-organic 
signs were superficial tenderness, axial loading, simulated 
rotation, distracted SLR, exaggeration, and regional muscle 
weakness.  

The Veteran was afforded a second VA examination in July 2009.  
He reported pain all day every day, with flares three times a 
week that lasted two days in which he was unable to raise his arm 
over his head.  He also had difficulty pulling his shirt over his 
head.  Neither the shoulder nor the elbow swelled, popped, or 
grinded.  Limitations in daily activities included being unable 
to lift more than five pounds, difficulty working overhead, and 
the inability to do any repetitive bending with the elbow.  On 
examination of the shoulder there was no edema.  There was no 
pain or tenderness to palpation.  Strength was 5/5 in all planes.  
Range of motion testing revealed forward flexion to 90 degrees; 
abduction to 90 degrees; internal rotation to 70 degrees; and 
external rotation to 90 degrees, all with pain.  On examination 
of the right elbow, there was no edema and no pain or tenderness 
to palpation.  Range of motion testing revealed flexion to 145 
degrees; supination to 85 degrees; and pronation to 80 degrees, 
all without pain.  There was no additional limitation by pain, 
fatigue, weakness, or lack of endurance following repetitive use 
for both the shoulder and elbow.  X-rays of the shoulder and 
elbow were unremarkable, except for ossifications adjacent to the 
olecranon likely an ununited ossification center in the elbow.  
The Veteran was diagnosed with chronic right shoulder strain and 
right elbow tendinitis.  The examiner noted that with regard to 
Waddell signs, axial loading and superficial tenderness were 
positive.  

Here, based on a review of the evidence, the Board finds that a 
rating of 20 percent is warranted from July 7, 2009, the date of 
the last VA examination.  At that examination, the Veteran had 
forward flexion and abduction of the shoulder limited to 90 
degrees, which is shoulder level.  See 38 C.F.R. § 4.71a, Plate 
I.  As discussed above, a 20 percent rating for the major arm is 
warranted when motion of the arm is limited to shoulder level.  
Therefore, a rating of 20 percent for the Veteran's service-
connected right arm tendonitis is warranted effective July 7, 
2009, but no earlier.

The Board acknowledges that the Veteran had abduction limited to 
82 degrees at the November 2007 private evaluation.  With regards 
to the ranges of motion of the Veteran's right arm shown in the 
November 2007 evaluation, the Board does not find them probative 
as to the severity of the Veteran's disability.  As noted in that 
evaluation, the Veteran tested positive for six out of seven 
Waddell's non-organic signs, to include exaggeration.  
Additionally the Board notes that at the VA examination in March 
2007, only a few months earlier, the Veteran had ranges of motion 
that far exceeded the results shown in November 2007.  Therefore, 
the Board questions the accuracy of those results.  Moreover, the 
Board also notes that the evaluation is not signed and appears to 
be incomplete.  The Veteran was afforded the opportunity to 
submit the rest of the evaluation or to have VA obtain it for 
him, but he did not submit the record or a release form for VA to 
obtain the record.  Accordingly, the November 2007 private 
medical report is considered to be of little probative weight.

The Board also finds that a higher rating of 30 percent for 
limitation of motion is not warranted.  The evidence does not 
show motion limited to 25 degrees from the side.  The Board has 
also considered the potential application of the other diagnostic 
codes used to rate shoulder disabilities, but finds that none 
apply.  No ankylosis of the scapulohumeral articulation has been 
shown rendering Diagnostic Code 5200 inapplicable.  Since no loss 
of head of the humerus, nonunion of the humerus, fibrous union of 
the humerus, recurrent dislocation of the humerus at the 
scapulohumeral joint, or malunion of the humerus has been shown, 
Diagnostic Code 5202 is also inapplicable.  Likewise, Diagnostic 
Code 5203 is inapplicable as dislocation of the clavicle or 
scapula, nonunion of the clavicle or scapula, malunion of the 
clavicle or scapula, or impairment of function of a contiguous 
joint to the clavicle or scapula has never been shown.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200, 5202, 5203 (2009).

With regards to the Veteran's right elbow, no limitation of 
motion has been shown.  Moreover, a review of the evidence does 
not show findings that warrant a separate compensable rating for 
elbow or forearm disabilities.  The evidence does not show 
ankylosis of the elbow; limitation of elbow flexion or extension; 
flail elbow joint; nonunion of the radius and ulna with flail 
false joint; impairment of the ulna or radius; or impairment of 
supination and pronation.  38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5213 (2009).

In sum, based on a review of the evidence, an increased rating of 
20 percent, but no higher, is warranted effective July 7, 2009, 
the date of the last examination.  

Mechanical Low Back Pain

The General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the aria of the spine affected by residuals of injury or 
disease.  A note calls for evaluation of any associated objective 
neurologic abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate diagnostic 
code.  

Under the new General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The Veteran reported recurrent low back pain, especially with any 
strenuous use at the March 2007 VA examination.  The Veteran 
reported back pain most of every day or with any strenuous use or 
prolonged sitting or when lying down.  His activities of daily 
living were not impaired.  He was able to walk a few hundred 
yards, limited by unrelated pain in his left leg rather than the 
back.  He reported that the pain was in the lumbar spine and that 
in the past six to eight months it began radiating down the left 
buttock and posterior thigh occasionally.  Physical examination 
revealed normal spine curvature; no palpable spasm; and no 
apparent tenderness.  Range of motion testing revealed 90 degrees 
of flexion with pain reported beyond 60 degrees; 30 degrees of 
extension with pain reported beyond 15 degrees; 30 degrees of 
lateral flexion bilaterally with pain reported beyond 20 degrees 
in each direction; and 45 degrees of rotation with pain reported 
at the extremes.  

Truncal rotation and axial loading also produced complaints of 
increased pain, which were non-physiologic responses.  Tendon 
reflexes were 2+ at knees and 1+ at ankles.  Lower extremity 
strength and sensory responses were normal.  Straight leg testing 
in the sitting position was negative, while straight leg testing 
in the supine position produced complaints of left sided low back 
pain with elevation of either leg beyond about 30 degrees from 
the table.  The examiner noted that those results were 
inconsistent with the negative results obtained while sitting.  
There had been no incapacitating episodes.  There were no 
neurological abnormalities.  There was no objective evidence of 
pain; no flare-ups, no additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use; and no 
assistive devices.  X-rays showed sacralization of the lumbar 
vertebra; otherwise unremarkable radiographs of the lumbar spine.  
The examiner noted review of previous magnetic resonance imaging 
scans.  The Veteran was diagnosed with shallow L3-4 disk bulge, 
which was likely to be the cause of recent increases in his 
mechanical low back pain.

The incomplete November 2007 private examination shows that the 
Veteran reported of numbness and tingling in the left posterior 
thigh that stopped at the knee.  He reported that the numbness 
and tingling worsened when he was lying in any position.  He 
reported central and lateral right and left low back pain that 
was constant.  His low back pain was reported to increase with 
lying in any position.  His current pain level was rated as 5/10.  
The worst pain level was rated as 7/10 and the best pain level 
was rated as 4/10.  Aggravating factors included lying down, 
lifting, standing, walking and sitting.  Functional limitations 
included not being able to stand or walk for greater than two to 
three minutes and sitting longer than 20 minutes.  The Veteran 
was observed to have very guarded movements during evaluation.  
He was seated in the chair with neutral pelvis.  Range of motion 
testing revealed active flexion of 24 degrees; active extension 
of 22 degrees; active rotation on the right of 10 degrees; active 
rotation on the left of 16 degrees; active right lateral flexion 
of 4 degrees; and active left lateral flexion of 0 degrees.  
Positive Waddell's non-organic signs were superficial tenderness, 
axial loading, simulated rotation, distracted SLR, exaggeration, 
and regional muscle weakness.  

At the July 2009 VA examination, the Veteran reported pain all 
day every day, with flare-ups three to four times a week that 
lasted several hours in which he was unable to do any physical 
activities.  He used a cane as needed and wore a brace.  He did 
not use a crutch.  He had no numbness or weakness.  The pain 
radiated to the left posterior thigh.  The pain was reported to 
be always present but varying in intensity.  He had no physician-
prescribed bed rest in the past year.  Limitations of daily 
activities included being unable to walk more than one block, the 
inability to stand more than five to ten minutes, and the 
inability to sit more than 40 minutes to one hour.  Examination 
revealed normal curvature and posture.  There were no palpable 
spasms.  There was mild pain to palpation of the paraspinal 
processes.  Straight leg extensions were positive, bilaterally.  
Range of motion testing revealed forward flexion to 70 degrees; 
extension to 20 degrees; lateral flexion to 20 degrees 
bilaterally; and right and left lateral rotation to 45 degrees, 
all with pain.  There was no paralysis, and strength was 5/5 in 
upper and lower extremities.  There were no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  X-rays revealed a transitional L5 
vertebral body in an otherwise unremarkable lumbar spine 
examination.  Electromyography was normal and indicated no 
electrophysiologic evidence of acute or chronic left lumbar 
radiculopathy.  The Veteran was diagnosed with chronic 
lumbosacral spine strain with no clinical or objective findings 
evident for the diagnosis of radiculopathy.  The examiner noted 
that with regard to Waddell signs, axial loading, superficial 
tenderness, straight leg extensions, and truncal rotation were 
positive; the chair test was negative.  

Here, the probative evidence of record demonstrates the Veteran's 
range of motion of his lumbar spine has been limited by no more 
than 70 degrees of flexion as noted at the July 2009 examination.  
Although the November 2007 private medical evaluation shows 
limitation of flexion to 24 degrees, for the reasons discussed 
above in the right arm analysis, the Board finds that the results 
of that evaluation to be of little probative weight.  Even when 
taking into account the Veteran's pain on motion, the evidence 
does not show forward flexion of the thoracolumbar spine of 60 
degrees or less; or, the combined range of motion of the 
thoracolumbar spine less than 120 degrees; or, muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Additionally, the evidence does not show any neurologic 
abnormalities.  Although the Veteran has complained of radiating 
pain down his left leg, the July 2009 examination revealed no 
clinical or objective findings evident for the diagnosis of 
radiculopathy.  Therefore, a separate rating for any associated 
neurologic abnormalities is not warranted.  

In sum, the Board finds that based on a review of the evidence, a 
rating in excess of 10 percent is not warranted for the Veteran's 
service-connected mechanical low back pain.

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2009).  The current evidence of record does 
not demonstrate that the right arm and low back disabilities have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  The service-connected disorders 
are adequately rated under the available schedular criteria.  
Therefore, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to a rating in excess of 10 percent for right arm 
tendinitis prior to July 7, 2009, is denied.

Entitlement to a 20 percent rating for right arm tendinitis from 
July 7, 2009, is allowed, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for mechanical 
low back pain is denied.


REMAND

In a June 2010 rating decision, the AMC denied the Veteran's 
petition to reopen a claim of service connection for 
hypertension.  The Veteran submitted correspondence in July 2010 
indicating that he wanted his petition to reopen to be 
reconsidered.  According the Veteran the benefit of the doubt, 
the Board finds that the July 2010 statement can be liberally 
construed as a timely notice of disagreement (NOD) for the 
petition to reopen a claim of service connection for 
hypertension.

A statement of the case (SOC) in response to what is construed as 
the appellant's notice of disagreement (NOD) has not been issued.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2009); 
see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should 
liberally interpret a written communication which may constitute 
an NOD under the law.), rev'd sub nom Gallegos v. Principi, 283 
F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 
properly implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement of § 
20.201 was not an onerous task).  See also Gallegos v. Principi, 
16 Vet. App. 551 (2003) (per curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a remand.  
See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see also Manlincon 
v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  The 
purpose of the remand is to give the RO an opportunity to cure 
this defect.  Thereafter, the RO should certify the issue to the 
Board only if the appellant perfects his appeal in a timely 
manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see 
also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, has 
no authority, to decide the claim).

Since the Veteran's petition to reopen is being remanded, the 
claim for TDIU must also be remanded since the claims are 
inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  A statement of the case should be 
issued addressing the petition to reopen a 
claim of service connection for 
hypertension.  The statement of the case 
should include a discussion of all 
relevant evidence considered and citation 
to all pertinent law and regulations.  
Thereafter, the appellant should be given 
an opportunity to perfect an appeal by 
submitting a timely substantive appeal in 
response thereto.  The appellant should be 
advised that the claims file will not be 
returned to the Board for appellate 
consideration of this particular issue 
following the issuance of the statement of 
the case unless he perfects his appeal.

2.  Following adjudication of the petition 
to reopen, readjudicate the issue of 
entitlement to TDIU.  If the benefit 
sought is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


